[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lorain Cty. Bar Assn. v. Haynes, Slip Opinion No. 2020-Ohio-1570.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-1570
                 LORAIN COUNTY BAR ASSOCIATION v. HAYNES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Lorain Cty. Bar Assn. v. Haynes, Slip Opinion No.
                                   2020-Ohio-1570.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Six-
          month suspension, fully stayed on condition.
    (No. 2019-1721—Submitted January 29, 2020—Decided April 23, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-001.
                             _______________________
          Per Curiam.
          {¶ 1} Respondent, John Stanley Haynes, of Elyria, Ohio, Attorney
Registration No. 0005772, was admitted to the practice of law in Ohio in 1968. On
February 23, 2000, we publicly reprimanded Haynes for neglecting a client’s legal
matter. Lorain Cty. Bar Assn. v. Haynes, 88 Ohio St. 3d 164, 724 N.E.2d 410
(2000).
                             SUPREME COURT OF OHIO




       {¶ 2} In a January 18, 2019 complaint, relator, Lorain County Bar
Association, alleged that Haynes failed to act with reasonable diligence and
promptness in his representation of a single client, that he failed to keep the client
reasonably informed about the status of her case, and that he failed to comply with
her reasonable requests for information about her case. The parties submitted
stipulations of fact, misconduct, aggravating and mitigating factors, and 70
stipulated exhibits. They also jointly recommended that we publicly reprimand
Haynes for his misconduct.
       {¶ 3} Based on the parties’ stipulations and the evidence adduced at
Haynes’s disciplinary hearing, a panel of the Board of Professional Conduct found
that Haynes had engaged in the charged misconduct and recommended that he be
suspended from the practice of law for six months, all stayed on the condition that
he engage in no further misconduct. The board adopted the panel’s findings and
recommendation and no objections have been filed.
                              Facts and Misconduct
       {¶ 4} In December 2008, Constance M. Olic retained Haynes to represent
her in a divorce proceeding. She paid him an initial retainer of $2,500, plus an
additional $300 for a filing fee. On September 9, 2010, the domestic-relations court
issued a decree granting Olic a divorce. As part of that decree, Olic was awarded
an interest in Mr. Olic’s Ford-UAW retirement plan, and Haynes received an
additional $5,000 fee from the division of the Olics’ property.
       {¶ 5} In October 2010, Mr. Olic’s counsel submitted a qualified domestic
relations order (“QDRO”) to the Ford Motor Company to effectuate the transfer of
Olic’s marital share of Mr. Olic’s retirement benefits to her. Ford rejected that
QDRO in February 2011. Mr. Olic’s counsel submitted a second QDRO to Haynes
for his review and approval in April 2011.
       {¶ 6} During his disciplinary hearing, Haynes testified that he had no
written evidence to confirm that he had approved the second QDRO, that opposing




                                          2
                                January Term, 2020




counsel had sent it to Ford, or that Ford had received it. Although Haynes initially
suggested that he had relied on opposing counsel to send the document to Ford, he
ultimately conceded that it had been his responsibility to send the document to Ford.
Yet, he did nothing to follow up on the status of the second QDRO from April 2011
until April 2014, when Olic paid $450 to retain QDRO Group (a company in
Medina, Ohio that specializes in the drafting of QDROs) to prepare a QDRO that
would meet with Ford’s approval.
       {¶ 7} Haynes’s associate submitted third and fourth revised QDROs (which
had been prepared by QDRO Group) to Ford in September 2014 and January 2015,
but Ford rejected them. QDRO Group prepared and submitted a fifth QDRO to
Haynes’s associate in March 2015. There is no evidence, however, that the fifth
QDRO was submitted to Ford at that time.
       {¶ 8} Although Olic telephoned Haynes to inquire about the status of the
QDRO on numerous occasions beginning in March 2015, she did not speak with
him until April 18, 2017. At that time, he told her that he would refile the document
on or before April 21, 2017, but he did not follow through on his promise. Because
Olic was unable to reach Haynes by telephone for several more months after the
April 18, 2017 telephone call, Olic filed a grievance against him in August 2017.
       {¶ 9} After obtaining Olic’s consent to complete the filing of the QDRO
while her grievance was pending, Haynes paid QDRO Group an additional $400 to
submit the QDRO to Ford. In October 2017—more than two and one-half years
after the fifth QDRO was submitted to Haynes’s office for approval—QDRO
Group submitted it to Ford. Ford rejected the fifth QDRO on November 16, 2017,
and five days later, QDRO Group submitted a sixth QDRO to Haynes.
       {¶ 10} In response to relator’s February 1, 2018 inquiry regarding the status
of Olic’s case, Haynes obtained court approval of the sixth QDRO and submitted it
to Ford. Ford finally approved the QDRO in March 2018 and determined that Olic
was entitled to receive a monthly benefit of $402.92 beginning in April 2018.




                                         3
                             SUPREME COURT OF OHIO




Haynes stipulated that but for his failure to obtain timely approval of the QDRO,
Olic’s benefits would have commenced approximately 82 months earlier following
the death of her former husband in May 2011.
       {¶ 11} The board found that Haynes had violated Prof.Cond.R. 1.3
(requiring a lawyer to act with reasonable diligence in representing a client) by
failing to take any action to further Olic’s interests from March 2015 to October
2017 and failing to complete the QDRO filing in a timely manner. The board also
found that Haynes had violated Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep
a client reasonably informed about the status of a matter) and 1.4(a)(4) (requiring a
lawyer to comply as soon as practicable with reasonable requests for information
from a client) based on his admission that he had not provided Olic a written report
regarding the status of his many attempts to obtain Ford’s approval of the QDRO
and his failure to respond to Olic’s numerous telephone calls. We adopt these
findings of misconduct.
                                     Sanction
       {¶ 12} When recommending the sanction to be imposed for attorney
misconduct, the board considers all relevant factors, including the ethical duties
that the lawyer violated, the aggravating and mitigating factors listed in Gov.Bar R.
V(13), and the sanctions imposed in similar cases.
       {¶ 13} As for aggravating factors, the parties stipulated that Haynes had
previously been disciplined for neglecting an entrusted legal matter. The board
additionally found that he had caused economic harm to Olic. See Gov.Bar R.
V(13)(B)(1) and (8).
       {¶ 14} As for mitigating factors, the parties stipulated that Haynes had not
acted with a dishonest or selfish motive, had made full and free disclosure to the
board and exhibited a cooperative attitude toward the disciplinary proceedings,
made full restitution to Olic, submitted evidence of his good character and
reputation, and offered evidence and testimony regarding several medical disorders




                                         4
                                January Term, 2020




that contributed to his neglect of Olic’s case. See Gov.Bar R. V(13)(C)(2), (3), (4),
and (5). The board accepted those stipulated mitigating factors but emphasized that
Haynes had made restitution to Olic only after she retained counsel and filed a
malpractice action against him. Even then, the board noted that Haynes had paid
only Olic’s attorney fees of $11,013.14, while his professional-liability insurer had
paid her $33,039.44 relating to the 82-month delay in the commencement of her
benefits.
       {¶ 15} In determining the appropriate sanction for Haynes’s misconduct,
the board considered two cases cited by the parties in support of their joint
recommendation of a public reprimand. In Medina Cty. Bar Assn. v. Shirer, 143
Ohio St. 3d 415, 2015-Ohio-3289, 38 N.E.3d 886, we publicly reprimanded an
attorney who, like Haynes, had failed to timely file a QDRO on behalf of a client.
In Lorain Cty. Bar Assn. v. Nelson, 144 Ohio St. 3d 414, 2015-Ohio-4337, 44
N.E.3d 268, we publicly reprimanded an attorney who had neglected a single client
matter and failed to reasonably communicate with the affected client. The board
found that a greater sanction was warranted in this case, however, because unlike
the attorneys in Shirer and Nelson, Haynes has been previously disciplined for
neglecting another client’s legal matter.
       {¶ 16} The board also considered our decision in Dayton Bar Assn. v.
Ellison, 118 Ohio St. 3d 128, 2008-Ohio-1808, 88 N.E.2d 836. In Ellison, we
imposed a one-year conditionally stayed suspension on an attorney who had a prior
disciplinary record, who had failed to obtain a QDRO on behalf of a domestic-
relations client, and who had misled another client about the status of her case for
approximately six months after receiving notice that the client had received an
adverse judgment. Recognizing that Haynes had not engaged in dishonest conduct
as the attorney in Ellison had, the board concluded that Haynes’s conduct warranted
a lesser sanction. It therefore recommends that we suspend him from the practice




                                            5
                                SUPREME COURT OF OHIO




of law for six months, fully stayed on the condition that he engage in no further
misconduct.
        {¶ 17} Having independently reviewed the record and the sanctions
imposed for comparable misconduct, we agree that a six-month conditionally
stayed suspension is the appropriate sanction in this case.
        {¶ 18} Accordingly, John Stanley Haynes is suspended from the practice of
law in Ohio for six months, with the entire suspension stayed on the condition that
he engage in no further misconduct. If Haynes fails to comply with the condition
of the stay, the stay will be lifted and he will serve the entire six-month suspension.
Costs are taxed to Haynes.
                                                              Judgment accordingly.
        KENNEDY, DEWINE, DONNELLY, and STEWART, JJ., concur.
        FISCHER, J., dissents, with an opinion joined by O’CONNOR, C.J., and
FRENCH, J.
                                 _________________
        FISCHER, J., dissenting.
        {¶ 19} Because I do not think that the restitution paid by respondent, John
Stanley Haynes, constituted a good-faith effort to rectify the consequences of his
misconduct, I do not think that it should be considered as a mitigating factor, and
thus, I respectfully dissent.
        {¶ 20} Haynes violated several of the Rules of Professional Conduct during
his representation of Constance M. Olic, including failing to act with reasonable
diligence, failing to keep Olic reasonably informed, and failing to comply, as soon
as practicable, with her reasonable requests for information. See Prof.Cond.R. 1.3
and 1.4(a)(3) and (4).
        {¶ 21} As one aggravating factor, the board independently found that
Haynes’s misconduct had caused Olic economic harm.                      See Gov.Bar
R.V(13)(B)(8). Among the mitigating factors found by the board was the stipulated




                                          6
                                January Term, 2020




finding that Haynes had made full restitution to Olic by paying her $33,039.44 for
her economic loss and $11,013.14 for her incurred legal fees. See Gov.Bar R.
V(13)(C)(3).
       {¶ 22} But additional facts identified by the board to support its observation
that the harm had been “ameliorated * * * but not eliminated” contradict its
conclusion that Olic’s economic loss was fully recognized. The board and the
majority opinion both note that Haynes made restitution to Olic only after she
retained counsel and filed a malpractice action against him. Even then, Haynes
personally paid only Olic’s attorney fees, while his professional-liability insurer
paid the $33,039.44 settlement amount representing 82 months of delayed benefits
payments. Moreover, the majority opinion does not acknowledge that Olic was
entitled to an additional eight months’ worth of benefits—totaling $3,223.36—that
were never paid to her nor that as a result of Haynes’s misconduct, she struggled to
make ends meet by “rolling change and selling [her] jewelry to pay [her] bills.”
When all these facts are considered together, it is difficult to see how Haynes’s
payment to Olic constituted a full or good-faith effort to make restitution.
       {¶ 23} In Disciplinary Counsel v. Peck, 150 Ohio St. 3d 130, 2017-Ohio-
2961, 79 N.E.3d 545, ¶ 6, the attorney’s failure to respond to a second amended
complaint filed against his client resulted in a $25,927.56 default judgment against
the client.    Despite mitigating factors including the attorney’s lack of prior
disciplinary history, absence of a dishonest or selfish motive, and cooperative
attitude toward the disciplinary proceedings, id. at ¶ 13, the sole aggravating
factor—that the attorney had caused his client significant financial harm, including
garnishments of the client’s bank accounts and a lien on the client’s real property—
led us to modify the board’s recommendation of a six-month suspension stayed on
the condition of no further misconduct, id. at ¶ 13, 20. Instead, we conditioned the
stay of the six-month suspension not only on the attorney’s good behavior but also




                                          7
                             SUPREME COURT OF OHIO




on the requirement that he make full restitution of $25,927.56, plus interest, to his
client. Id. at ¶ 21.
        {¶ 24} Like the attorney in Peck, Haynes caused his client significant
financial harm. This court should thus follow Peck and condition its stay of
Haynes’s suspension upon his full payment of restitution to Olic.
        {¶ 25} Unlike the attorney in Peck, however, this is not the first time that
Haynes has been disciplined by this court. See Lorain Cty. Bar Assn. v. Haynes,
88 Ohio St. 3d 164, 724 N.E.2d 410 (2000). This court has recognized time and
again that “ ‘the primary purpose of disciplinary sanctions is not to punish the
offender, but to protect the public.’ ” Disciplinary Counsel v. Schuman, 152 Ohio
St.3d 47, 2017-Ohio-8800, 92 N.E.3d 850, ¶ 17, quoting Disciplinary Counsel v.
O’Neill, 103 Ohio St. 3d 204, 2004-Ohio-4704, 815 N.E.2d 286, ¶ 53. To give
effect to this purpose, we should impose an additional sanction requiring Haynes to
serve a general six-month term of monitored probation consistent with Gov.Bar R.
V(21). See Disciplinary Counsel v. Halligan, 157 Ohio St. 3d 447, 2019-Ohio-
3748, 137 N.E.3d 1141, ¶ 36 (Fischer, J., concurring).
        {¶ 26} For all the foregoing reasons, I would impose a six-month
suspension stayed on the conditions that Haynes commit no further misconduct and
that he make additional restitution to Olic in the amount of $3,223.36. I would also
require that Haynes serve a six-month period of monitored probation.
        O’CONNOR, C.J., and FRENCH, J., concur in the foregoing opinion.
                               _________________
        Wickens Herzer Panza and Daniel A. Cook, for relator.
        Zagrans Law Firm, L.L.C., and Eric H. Zagrans, for respondent.
                               _________________




                                         8